Os Petitios eor a Eehearisg.
Howk, J.
— In this case, an earnest petition for a rehearing has been presented, which demands from us some further consideration of the point decided in the original opinion.
The appellee sued the appellant upon his note for fifty dollars, and no more, before a justice of the peace of Eipley county, and recovered a judgment for the amount of the note *164and interest; from which judgment the defendant appealed to the circuit court. There, the trial of the cause by the court resulted in a finding and judgment for the appellee, for the amount of the note and interest; from which judgment this appeal is prosecuted.
In the original opinion, the appeal was dismissed, for the reason that the record disclosed the" fact that the suit originated before a justice, and that the amount in controversy, exclusive of interest and costs, did not exceed fifty dollars. In such a case, the section of the statute, cited in the original opinion, expressly provides that an appeal will not lie to this court. But the appellant’s counsel says: “ The expression in the statute,- ‘ exclusive of interest and costs,’ must refer to the interest accrued on the judgment, and not to the accrued interest on the note at the time suit is instituted.” It seems to us, however, that interest is none the less interest, because it has accrued before the institution of the suit. The language of the statute is too plain for construction. In suits originating before a justice, an appeal will not lie to this court, “ where the amount in controversy, exclusive of interest and costs, does not exceed fifty dollars.” So the law is written, and so it must be construed.
The petition is overruled, at the appellant’s costs.